Exhibit 10.25 Compensatory Arrangements with Non-Management Directors Annual Cash Retainer Additional Annual Cash Retainer for Non-Executive Chairman of the Board Additional Annual Cash Retainer for Audit Committee Chair Additional Annual Cash Retainer for Other Committee Chairs Board and Committee Meeting Attendance Fees No meeting attendance fees for up to five board and five committee meetings attended.$1,500 attendance fee for meetings attended over that number. Restricted Stock Units Annual grant having a value of $80,000, which vest in one installment on the first anniversary of the date of grant Director Matching Contributions Program Contributions by non-management directors to eligible non-profit organizations are matched dollar-for-dollar by the Corporation, in an amount not to exceed $10,000 per calendar year for each such director. TECO Energy, Inc. also pays for or reimburses directors for their meeting-related expenses.
